DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
In re Claim 3, 5 and 27 the limitation “a deployment member” has been interpreted to be a “strap” [0003 – 0004].  

Allowable Subject Matter
Claims 1 - 3, 5, 6, 8 - 11, and 21 – 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein the damper system comprises a control cable extending between the housing of the control module and the damper unit, the control cable configured to provide the control commands to the damper unit when the housing of the control module is secured to the ductwork and the housing of the power module is secured to the register boot.
The closes prior art, Aronstam et al, figures 4 and 12 (US 7,347,774) in view of Aronstam et al, figure 14 (US 7,347,774) in view of Pridemore et al (US 10,704,800) in view of Goss et al (US 9,157,645)  in view of Thrasher et al (US 2004/0166797) disclose a modular damper system configured for installation in a ductwork of a building that supplies conditioned air through a register vent of the building, the modular damper system comprising: 
a damper unit configured to be mounted within the ductwork upstream of the register vent, the damper unit including a damper that is movable between a closed end position in which air moving through the ductwork is restricted from flowing past the damper unit and through the register vent, and an open end position in which air moving through the ductwork is less restricted from flowing past the damper unit and through the register vent; 
a control module configured to be mounted separately from the damper unit but communicatively coupled to the damper unit, the control module including a controller configured to provide control commands to the damper unit to regulate a position of the damper of the damper unit, the control module including a housing that is configured to be secured to the ductwork at a position between the register vent and the damper unit; and 
a power module configured to be mounted separately from the control module but electrically coupled to the control module to provide power to the control module, the power module including a housing that is configured to be secured to the ductwork at a position between the register vent and the damper unit.
wherein the control module includes a wireless communications unit that is configured to communicate wirelessly with a wireless building controller within the building in which the modular damper system is deployed, and
wherein the wireless communications unit includes an antenna that is configured to extend through a sidewall of the ductwork when the control module is secured to the existing ductwork module is secured to the ductwork and the housing of the power module is secured to the register boot.
but fails to disclose the above limitations of a control cable extending between the housing of the control module and the damper unit, the control cable configured to provide the control commands to the damper unit when the housing of the control module is secured to the ductwork and the housing of the power module is secured to the register boot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – Th; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762



/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762